Citation Nr: 1522490	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  11-27 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 30 percent for a neurological disorder of the right upper extremity, to include post-fracture of the right scaphoid and tear of the triangular fibrocartilage with carpal tunnel syndrome (ulnar nerve neuropathy).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel
INTRODUCTION

The Veteran had active naval service from February 1980 to January 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In connection with this appeal, the Veteran and her husband testified at a hearing before the undersigned Veterans Law Judge in March 2015.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At her March 2015 hearing, the Veteran testified that despite multiple surgeries that she underwent in 2011 and 2014, she sometimes feels she would be better if her right hand was not there.  She endorsed increased pain and functional loss.  Specifically, she stated that she drops things and her right hand is "useless."  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997) (a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  A new examination is required to evaluate the current nature and severity of the Veteran's right upper extremity neurological disorder.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination at the Jackson, Mississippi VA Medical Center to determine the current nature and severity of her service-connected neurological disorder of the right upper extremity.  

The examiner should describe the nature and severity of all manifestations of the Veteran's right upper extremity neurological disorder.  The effected nerve(s) should be clearly identified, and the predominant (i.e. most severe) nerve injury should be indicated.  

The examiner should state whether the Veteran experiences functional loss of the right upper extremity due to her service-connected right upper extremity neurological disorder(s), i.e., carpal tunnel syndrome and ulnar nerve neuropathy.  If any dysfunction exists due a non-service connected disability (e.g. a right shoulder condition), such should be identified, explained, and discussed in detail.  

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




